EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Claims 1-18 are allowed.

The following is an examiner’s statement of reasons for allowance:

The present invention is for managing battery swelling and alerting users to battery swelling.  Conventionally, a battery monitoring system for preventing swelling includes a belt or strip/strap attached to a battery, and configured to apply tension to the belt or strap/strip to prevent swelling when the battery started degrading. Accordingly, the battery’s strap or belt cannot properly communicate the swelling information to the electronic device's management system therefore the management system may subsequently do not alert the user correctly and a user of the electronic device may not be aware of the battery's swelling and/or degradation until the swelling results in damage to the electronic device, which can possibly involve a fire and/or an explosion.  

The instant applicant is to provide a technique as disclosed in amended independent claims 1, 8 & 14, wherein a battery monitoring system includes a conductive strip having a first end and a second end. The system also includes conductivity measurement circuitry operatively connected to the first end and the second end of the conductive strip. The conductivity measurement circuity is configured to indicate whether conductivity between the first end and the second end meets a predetermined threshold and a strap attached to at least one of the first end and the second end, configured to attach to a battery, and configured to apply tension to the conductive strip when attached to the battery, wherein the tension applied by the strap is configured to cause the conductive strip to break based on an expansion or swelling of the battery at an unsafe or failure condition.


The prior art of record Jarvis et al. disclose a similar field of invention wherein Jarvis discloses a rechargeable battery 600 and a resistive expansion detector 604 disposed on an exterior surface of the battery 600 (See Para. [0085] of Jarvis). The detector 604 is described as being formed from two or more interlocking or interlaced comb patterns 604a & 604b. As the battery 600 expands, the teeth of the combs 604a, 604b may slide apart or otherwise separate, which can change the electrical resistance between the one or more interlocking or interlaced combs 604, 604b for example as shown in FIG. 6B. Jarvis teaches that the resistance sensor can indicate expansion of the rechargeable battery 600 in this manner, however, Jarvis et al. do not disclose the main feature of independent claims 1, 8 & 14 wherein ”the conductivity measurement circuity is configured to indicate whether conductivity between the first end and the second end meets a predetermined threshold and a strap attached to at least one of the first end and the second end, configured to attach to a battery, and configured to apply tension to the conductive strip when attached to the battery, wherein the tension applied by the strap is configured to cause the conductive strip to break based on an expansion or swelling of the battery at an unsafe or failure condition”.
Although the updated PE2E searches (attached) of record provides a new reference Huang (CN 2702450 Y) which disclose a battery monitoring system (see abstract; claim 1 & in Fig. 1) including a conductive strip 4 having a first end and a second end (see Fig. 1 below, par. 0007, conductive strip 4 having a U shape, which first end and second end are located between edge 44); a strap  3 attached to at least one of the first end and the second end as seen in Fig. 1 below and configured to attach to a battery 1; wherein the tension applied by the strap 3 (see par. 0019) is configured to cause the conductive strip to break based on an expansion or swelling of the battery at an unsafe or failure condition (see claim 1, pars. 00018-0019).  However, Huang et al. also do not disclose the main features of independent claims as mentioned above.

    PNG
    media_image1.png
    313
    287
    media_image1.png
    Greyscale

Accordingly, the above Prior Art references fail to disclose the above mentioned allowable subject matters of independent claims 1, 8 & 14.  Therefore, it would not have been obvious for a person skilled in the art to combine either one or combination of Huang and Jarvis to arrive at the claimed invention.
Dependent claims 2-7, 9-13 & 15-18 are allowable due to their dependencies from independent claims 1, 8 & 14.  

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner: 	/Trung Nguyen/-Art 2866
		July 8, 2022.
/Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858